DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.
It should be noted that Applicant has incorporated the limitations of previously filed claim 5 into independent claim 1, without also incorporating any of the limitations of any intervening claim, in particular, claim 4, therefore the metes and bounds of the claim have changed necessitating a new grounds of rejection.
It should also be noted that the examiner has relied upon the embodiments as taught by Tseng et al (U.S. Patent Publication 2018/0143403), of record, as illustrating that a reflective member may be positioned at the object side or the image side of a given optical lens system to steer the optical path in the desired direction to provide compactness as is known in the art. 
With respect to Applicant’s arguments that Hsu et al (U.S. Patent Publication 2021/0018725), of record, fails to satisfy the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S2) < -0.1, as defined, the examiner respectfully disagrees.  Using the values provided in Table 17 for Surfaces 8 and 9, the result obtained is -0.48 which is within the claimed range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al (U.S. Patent Publication 2018/0143403).
With regard to independent claim 1, Tseng et al teaches an optical imaging system (Figure 1) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 1, element 191): a first lens (Figure 1, element 110) having positive refractive power (Table 1, focal length data for Lens 1), a second lens (Figure 1, element 120) having negative refractive power (Table 1, focal length data for Lens 2); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); and a fifth lens (Figure 1, element 150), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 1, elements 110, 120, 130, 140 and 150 are disposed closer to the image sensor, element 180, than element 191), and further satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S2) < -0.1, as defined (page 7, Table 1, Curvature Radius data for Surfaces 8 and 9).
With regard to dependent claim 2, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.1 < L1S1/f < 1, as defined (Table 1, Curvature Radius data Surface 4 and f).
With regard to dependent claim 3, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, satisfying the conditional expression -2.0 < (L1S1+L1S2)/(L1S1-L1S2) < -0.1, as defined (Table 1, Curvature Radius data for Surface 4 and 5).
With regard to dependent claim 6, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.1 < f/f1 < 5.0, as defined (Tables 1 and 9, focal length data for f and Lens 1).
With regard to dependent claim 8, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression -1.0 < f/f4 < -0.1, as defined (Table 1, focal length data for f and Lens 4).
With regard to dependent claim 10, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.5 < BFL/TTL < 0.7, as defined (page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 11, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 1.8 < TTL/(2*IMG HT) < 2.2, as defined page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 12, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.8 < TTL/f < 1.1, as defined (page 7, paragraphs [0110]-[0115] and page 14, paragraph [0161]).
With regard to dependent claim 13, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression f1/|f23| < 1.0, as defined (Table 1, focal length data for Lens 1, Lens 2 and Lens 3).
With regard to independent claim 17, Tseng et al teaches an optical imaging system (Figure 1) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 1, element 191): a first lens (Figure 1, element 110); a second lens (Figure 1, element 120); a third lens (Figure 1, element 130); a fourth lens (Figure 1, element 140); and a fifth lens (Figure 1, element 150), and an image sensor (Figure 1, element 170), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 1, elements 110, 120, 130, 140 and 150 are disposed closer to the image sensor, element 180, than element 191), and further satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S2) < -0.1, as defined (page 7, Table 1, Curvature Radius data for Surfaces 8 and 9).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al (U.S. Patent Publication 2021/0018725).
With regard to independent claim 1, Hsu et al teaches an optical imaging system (Figure 17) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 17, element REF): a first lens (Figure 17, element 910) having positive refractive power (Table 17, focal length data for Lens 1), a second lens (Figure 17, element 920) having negative refractive power (Table 19, focal length data for Lens 2); a third lens (Figure 17, element 930); a fourth lens (Figure 17, element 940); and a fifth lens (Figure 17, element 950), wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 17, elements 910, 920, 930, 940 and 950 are disposed closer to the image sensor, element 970, than element REF), satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S1) < -0.1 (page 23 Table 17, wherein L3S1 has a value of 4.059, L3S2 has a value of -11.419, with a result of -0.48).
With regard to dependent claim 2, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.1 < L1S1/f < 1, as defined (Table 17, Curvature Radius data Surface 4 and f).
With regard to dependent claim 3, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, satisfying the conditional expression -2.0 < (L1S1+L1S2)/(L1S1-L1S2) < -0.1, as defined (Table 17, Curvature Radius data for Surface 4 and 5).
With regard to dependent claim 6, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.1 < f/f1 < 5.0, as defined (Table 17, focal length data for f and Lens 1).
With regard to dependent claim 9, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, system satisfying the conditional expression 0.1 < f/f5 < 2.0, as defined (Table 17, focal length data for f and Lens 5).
With regard to dependent claim 10, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression 0.5 < BFL/TTL < 0.7, as defined (Table 17, Thickness data).
With regard to dependent claim 12, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, system satisfying the conditional expression 0.8 < TTL/f < 1.1, as defined (Table 17, f and Thickness data).
With regard to dependent claim 13, Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, satisfying the conditional expression f1/|f23| < 1.0, as defined (Table 7, Focal Length data for Lens 1, Lens 2 and Lens 3).
With regard to independent claim 17, Hsu et al teaches an optical imaging system (Figure 17) comprising: a reflective member comprising a reflective surface configured to change an optical path of light (Figure 17, element REF): a first lens (Figure 17, element 910), a second lens (Figure 17, element 920); a third lens (Figure 17, element 930); a fourth lens (Figure 17, element 940); and a fifth lens (Figure 17, element 950); and an image sensor (Figure 17, element 990),  wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member (Figure 17, elements 910, 920, 930, 940 and 950 are disposed closer to the image sensor, element 970, than element REF), satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S1) < -0.1 (page 23 Table 17, wherein L3S1 has a value of 4.059, L3S2 has a value of -11.419, with a result of -0.48).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (U.S. Patent Publication 2018/0143403), as applied to claim 1 above, in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to dependent claim 14, although Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.1 mm and 0.2 mm with respect to an amount of shake of 0.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 15, although Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.35 mm and 0.45 mm with respect to an amount of shake of 1.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 16, although Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.5 mm and 0.6 mm with respect to an amount of shake of 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 20, although Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.2 mm and 0.3 mm with respect to an amount of shake of 1.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (U.S. Patent Publication 2018/0143403), as applied to claim 17 above, in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to dependent claim 18, although Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tseng et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.13 mm and 0.523 mm with respect to an amount of shake between 0.5° and 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Tseng et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (U.S. Patent Publication 2021/0018725), as applied to claim 1 above, in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to dependent claim 14, although Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.1 mm and 0.2 mm with respect to an amount of shake of 0.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 15, although Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.35 mm and 0.45 mm with respect to an amount of shake of 1.5°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 16, although Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.5 mm and 0.6 mm with respect to an amount of shake of 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).
With regard to dependent claim 20, although Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.2 mm and 0.3 mm with respect to an amount of shake of 1.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (U.S. Patent Publication 2021/0018725), as applied to claim 17 above, in view of Sogoh et al (U.S. Patent Number 8,295,694).
With regard to dependent claim 18, although Hsu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Hsu et al fails to teach such an optical imaging system wherein the image sensor is displaced perpendicular to an optical axis with respect to an amount of shake.  In a related endeavor, Sogoh et al teaches a vibration reduction device (Figure 5) comprising an optical system (Figure 5, elements P and L, wherein L represents one or more lens (column 5, lines 2-6)), an image sensor (Figure 5, element 3) wherein the image sensor moves in a direction perpendicular to the optical axis with respect to an amount of shake measures by a shake detection unit (Figure 5, elements 250-260 and column 12, lines 46-57), but fails to explicitly teach wherein the distance moved is between 0.13 mm and 0.523 mm with respect to an amount of shake between 0.5° and 2.0°, however, given the control unit 11A which calculates the distance and direction of movement of the image sensor, one of routine skill in the art, without undo experimentation, could easily calibrate the control unit to move the image sensor by a desired amount in response to the amount of shake.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging system, as taught by Hsu et al, with the vibration reduction device, as taught by Sogoh et al, to reduce image blur (column 1, lines 16-19).


Allowable Subject Matter
Claims 4, 7, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 4, 7 and 21, although the prior art teaches an optical imaging system comprising: a reflective member comprising a reflective surface configured to change an optical path of light: a first lens having positive refractive power, a second lens having negative refractive power; a third lens; a fourth lens; and a fifth lens, wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member, satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S1) < -0.1, the prior art fails to teach such an optical imaging system: simultaneously satisfying the conditional expression -2.0 < L3S2/f < -0.1, as defined and claimed in dependent claim 4; simultaneously satisfying the conditional expression -1.0 < f/f3 < -0.1, as defined and claimed in dependent claim 7; or wherein the third lens has negative refractive power, as claimed in dependent claim 21.
With regard to dependent claim 19, although the prior art teaches an optical imaging system comprising: a reflective member comprising a reflective surface configured to change an optical path of light: a first lens, a second lens; a third lens; a fourth lens; and a fifth lens, and an image sensor, wherein the first lens to the fifth lens are sequentially disposed along an optical axis from an object side and are each disposed closer to an image sensor than the reflective member, satisfying the conditional expression -20.0 < (L3S1+L3S2)/(L3S1-L3S1) < -0.1, the prior art fails to teach such an optical imaging system wherein the third lens has negative refractive power, as claimed in dependent claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 September 2022